                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

Criminal No. 19-10110-GAO

                                UNITED STATES OF AMERICA

                                                  v.

                                       KHYEME JOHNSON

             DETENTION ORDER PURSUANT TO UNITED STATES v. KING

                                           April 19, 2019
Boal, M.J.

       The defendant is charged in an indictment with being a felon in possession of a firearm

and ammunition in violation of 18 U.S.C. § 922(g)(1). The defendant is currently in state

custody. An initial appearance was held on April 18, 2019. At that time, the defendant,

represented by appointed counsel, waived his right to a prompt detention hearing given that he

was being held in state custody. On that basis, the undersigned finds there is good cause to

continue the detention hearing in this case until such time as the defendant is released from state

custody in accordance with the protocol set forth in United States v. King, 818 F.2d 112, 115 n.3

(1st Cir. 1987).

      Accordingly, this Court rules that the defendant has waived his right to have a detention

hearing at this time. Id. It is ORDERED that the detention hearing is continued until further

order of this Court. It is FURTHER ORDERED that the defendant be DETAINED pending the

detention hearing. See 18 U.S.C. § 3142(f). To the extent not already done, the U.S. Marshal is

ORDERED to return the defendant to state custody and lodge a detainer against the defendant on

the basis of this Order after his return to state custody.


                                                   1
       The parties shall inform Deputy Clerk, Steve York upon the defendant’s return to federal

custody so that a detention hearing may be scheduled.

       Review of this Detention Order may be had by the defendant filing a motion for revocation

or amendment of the Order pursuant to 18 U.S.C. § 3145(b).

                                              / s / Jennifer C. Boal
                                            JENNIFER C. BOAL
                                            UNITED STATES MAGISTRATE JUDGE




                                                2
